Title: To James Madison from Richard Rush, 17 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Dear sir.
                        Washington September 17. 1815.
                    
                    Mr Duvall returned yesterday, but too late to drop a line by the mail. He brings however nothing material in addition to what my last letter stated.

The party after returning to Baltimore, all went off by the way of York and Lancaster, and Commodore Lewis speaks of this as in part their first intention. The return from the mills he ascribed to having there first learned with certainty that not merely the President, but all the heads of department were absent from Washington. These excuses must all originate with himself, and be the price of his own indiscretion. From me he had no hint to make them. The measure he embarked in was abrupt and indecorous in a very high degree, and I confess it will sometimes cross my suspicions that it may have been propelled by other machinery than the ostensible, and that too without the ostensible agents themselves having been fully or rightly aware of it. It is not probable that such a personage would have been a week in new york without fixing the eye, and perhaps engaging the reflections, of more principal men than those who figured as his avowed patrons. But of this I have no right to do more than think. To have come, at any time, to the seat of your public residence with the ulterior view of a personal visit, without a previous sanction derived through the usual channel, might have been thought not entirely respectful, if prudent. But so to invade the sanctity of your domestick retreat, really, sir, looks to me, independent of all other considerations, as scarcely less than an outrage.
                    The beguiled stranger moves, I understand, with a retinue of cooks, servants, and secretaries.
                    Considering the quarter in which Mr Dallas is, I thought it might be as well to let him in to what had transpired. Accordingly I wrote him a short and confidential letter yesterday imparting an outline of it.
                    I remember that when Talleyrand was in Philadelphia, as ex-bishop of autun, general Washington declined being visited by him, although he made known a wish to wait on him. What may have been the motive I do not know; but if I mistake not such was the fact.
                    I have been informed through Mr Dallas of his final opinion relative to a special call of congress. I tender the usual assurances of my entire respect,
                    
                        R. Rush.
                    
                